Citation Nr: 1126503	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  11-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for extensive keratotic lesions of the feet, bilateral pes planus, and bilateral hallux valgus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a major depressive disorder.

4.  Entitlement to service connection for bilateral tinea pedis.

5.  Entitlement to total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from April 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran perfected his appeal in this case in December 2010.  At that time he indicated that he wanted a Board hearing in Washington, D.C.  

Associated with the claims folder is a VA Form 21-0820, Report of General Information, dated January 19, 2011.  The form provides information regarding a telephone conversation with the Veteran of that date.  The Veteran requested that he be afforded a VA Travel Board hearing at the Detroit RO in lieu of his previously requested hearing in Washington, D.C.  The form noted that the Veteran would be placed on the schedule for hearings in July 2011.

The RO wrote to the Veteran on January 19, 2011, to confirm his placement on the list of claimants desiring a Board hearing at the RO.  However, the Veteran's case was certified on appeal to the Board in May 2011.  

The Veteran must be scheduled for his requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge.  The Veteran and his representative must be give notice of the date, time, and location of the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

